             Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 1 of 23




1    Alex R. Straus (SBN 321366)
     WHITFIELD BRYSON LLP
2    16748 McCormick Street
     Los Angeles, CA 91436
3    Tel.: (310) 459-9689
     E-mail: alex@whitfieldbryson.com
4
     (additional counsel on signature page)
5
6    Counsel for Plaintiff and the Proposed Class

7
8
9                        UNITED STATES DISTRICT COURT

10                    NORTHERN DISTRICT OF CALIFORNIA

11   INFORMATECH CONSULTING, INC., Case No.:
     Individually and on behalf of All Others
12   Similarly Situated,                      CLASS ACTION COMPLAINT

13               Plaintiffs,                   (1) UNFAIR BUSINESS
                                                   PRACTICES IN VIOLATION
14         vs.                                     OF CALIFORNIA BUSINESS
                                                   & PROFESSIONS CODE
15   BANK OF AMERICA                               § 17200, et seq.;
     CORPORATION; BANK OF                      (2) FALSE ADVERTISING IN
16   AMERICA, N.A.; and DOES 1-10,                 VIOLATION OF
     inclusive,
                                                   CALIFORNIA BUSINESS &
17               Defendants.                       PROFESSIONS CODE § 17500,
                                                   et seq.;
18                                             (3) BREACH OF FIDUCIARY
19                                                 DUTY; and
                                               (4) NEGLIGENCE
20
                                              DEMAND FOR JURY TRIAL
21
22
23
24
25
26
27
28
                                 CLASS ACTION COMPLAINT
                 Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 2 of 23




1                                            TABLE OF CONTENTS
2                                                                                                               Page(s)
3    I.       INTRODUCTION ................................................................................. 1
4    II.      THE PARTIES ...................................................................................... 4
5             A. Plaintiff............................................................................................ 4
6             B. Defendants ....................................................................................... 4
7    III.     JURISDICTION AND VENUE ............................................................. 5
8    IV.      FACTUAL ALLEGATIONS ................................................................. 5
9    V.       CLASS ACTION ALLEGATIONS ..................................................... 12
10   FIRST CAUSE OF ACTION
        Violation of California Business & Professions
11      Code § 17200, et seq. ................................................................................ 15
12   SECOND CAUSE OF ACTION
       Violation of California’s False Advertising Law
13     California Business & Professions Code § 17500, et seq. ......................... 16
14   THIRD CAUSE OF ACTION
       Breach of Fiduciary Duty .......................................................................... 16
15
     FOURTH CAUSE OF ACTION
16     Negligence ................................................................................................ 18
17   VI.      DEMAND FOR JURY TRIAL ............................................................ 18
18   VII. PRAYER FOR RELIEF....................................................................... 19
19
20
21
22
23
24
25
26
27
28
                                              CLASS ACTION COMPLAINT
                                                         -i-
                 Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 3 of 23




1           Plaintiff Informatech Consulting, Inc. (“Plaintiff”) brings this class action
2    complaint on behalf of itself and those similarly situated (collectively, “Plaintiffs”)
3    against Defendants Bank of America Corporation and Bank of America, N.A.
4    (collectively, “Defendants”). Plaintiffs allege the following based upon their
5    information and belief and the investigation of their counsel and personal
6    knowledge as to the allegations pertaining to them.
7    I.     INTRODUCTION
8           1.      Defendants exploited the Coronavirus crisis to line its pockets with
9    hundreds of millions of taxpayer dollars while compounding the economic
10   hardship suffered by small businesses and independent contractors—“hardworking
11   Americans and businesses that, through no fault of their own, have been adversely
12   impacted by the coronavirus outbreak,” according to U.S. Treasury Secretary
13   Steven Mnuchin.
14          2.      The U.S. Small Business Administration (“SBA”) Paycheck
15   Protection Program (“PPP”) was intended to help “overcome the challenges” of
16   the Coronavirus crisis and “provide a direct incentive to small businesses to keep
17   their workers on the payroll” by providing SBA-guaranteed loans of up to $10
18   million to qualified applicants. 1 Anticipating the massive demand for relief and to
19   ensure non-preferential distribution of funds, the PPP’s governing rules required
20   that banks process applications on a “first-come, first-served” basis.2
21          3.      In violation of these rules, California law, and their fiduciary
22   obligations, Defendants favored their own interests by prioritizing larger loan
23   applications for bigger businesses and Defendants’ own banking clients ahead of
24
     1
25    https://www.sba.gov/funding-programs/loans/coronavirus-relief-options/paycheck-protection-
     program-ppp#section-header-4 (last visited April 22, 2020).
26   2
      https://www.sba.gov/sites/default/files/2020-04/PPP--IFRN%20FINAL_0.pdf (last visited
27   April 22, 2020).

28                                   CLASS ACTION COMPLAINT
                                                -1-
                 Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 4 of 23




1    smaller businesses, independent contractors and applicants who were not existing
2    customers. Indeed, news reports have revealed that banks provided preferential
3    “concierge” treatment for their wealthiest clients, including a two-tiered system
4    providing fast-track procedures for the bank’s most valuable customers that
5    avoided cumbersome and buggy online portals which ordinary mom and pop
6    businesses were required to use.3
7           4.      For every loan completed, Defendants received between 1% and 5%
8    of the loan amount in fees, depending on the amount of the loan. Loans worth less
9    than $350,000 brought in 5% in fees while loans worth between $2 million and
10   $10 million brought in 1% in fees. In total, Defendants and other banks have
11   received approximately $10 billion in fees to date.
12          5.      In addition to enormous fees, Defendants also benefited from moving
13   bigger and existing customers to the front of the line for PPP loans. For example,
14   Defendants’ illegal practices enabled them to mitigate their own risk exposure to
15   default by large, existing clients with whom Defendants maintained outstanding
16   credit lines or other capital commitments. Additionally, favoring existing
17   customers meant that Defendants received the funds deposited into Defendants’
18   accounts, which improved the bank’s liquidity.
19          6.      Meanwhile, Defendants bear no risk whatsoever on the SBA loans
20   made under the PPP, and the expedited processes designed to rapidly provide relief
21   meant that Defendants and other banks did less work to vet applications than for
22   traditional SBA or other loans.
23
24
25   3
       https://www.nytimes.com/2020/04/22/business/sba-loans-ppp-coronavirus.html (last visited
     April 23, 2020); https://www.forbes.com/sites/kotlikoff/2020/04/22/bank-of-america-president-
26   brian-monyihan-listen-to-these-small-business-owners-on-bofas--horrendous-failure-to-
27   service-payroll-protection-loans/#653ced2e57fa (last visited April 27, 2020).

28                                   CLASS ACTION COMPLAINT
                                                -2-
                    Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 5 of 23




1              7.      Reports of Defendants’ inequitable review and submission process
2    prompted Senator Marco Rubio, Chairman of the Committee of Small Business &
3    Entrepreneurship, to address a formal letter to Defendant Bank of America
4    Corporation explaining “it is important for small businesses and nonprofits of
5    various sizes, regional locations, and missions to have equal access to PPP
6    assistance.”4 This letter was prompted by “reports of priority being given to certain
7    applicants over others” and was concluded by a series of questions designed to
8    “ensure a neutral distribution of assistance.” 5
9              8.      At no time did Defendants disclose and Plaintiff was unaware that
10   Defendants were violating the PPP governing rules by favoring existing customers
11   and applicants seeking larger loans and putting smaller borrowers like Plaintiff to
12   the back of the queue or not submitting their application at all.
13             9.      As of the date of this Complaint, Plaintiff and other members of the
14   proposed Class have suffered enormous and potentially irreversible damages. For
15   example, unlike those favored by Defendants and other big banks, Plaintiff and
16   other Class members have not received funds or approval of their loan applications.
17   Additionally, the delay caused by Defendants’ misrepresentations and omissions
18   caused hardship, including business cessation, for many applicants who were and
19   are desperately seeking a lifeline through the PPP.
20             10.     Through this litigation, Plaintiff seeks an injunction preventing
21   Defendants from continuing their illegal business practices, compensation for the
22   harms caused by misconduct alleged herein, and all other relief that the Court
23   deems appropriate.
24
25
26
     4
         Senator Rubio’s letter is attached as Exhibit A.
27   5
         Id.

28                                       CLASS ACTION COMPLAINT
                                                    -3-
                 Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 6 of 23




1    II.   THE PARTIES
2          A.       Plaintiff
3          11.      Plaintiff is incorporated in Pennsylvania with its primary business
4    address at 2340 Powell Street, Emeryville, CA 94608.
5          12.      Plaintiff provides information technology consulting services and
6    solutions to FDA regulated industries, including pharmaceuticals, biotechnology,
7    and medical device companies.
8          13.      At all times relevant herein, Plaintiff met all applicable requirements
9    to obtain loan funds under the PPP.
10         B.       Defendants
11         14.      Defendant Bank of America Corporation is a Delaware corporation
12   headquartered in Charlotte, North Carolina, that provides a range of financial
13   services, including banking, insurance, investments, mortgage banking and
14   consumer finance to individuals, businesses, and other entities.
15         15.      Defendant Bank of America, N.A. is headquartered in Charlotte,
16   North Carolina. It is a multinational financial services institution that provides
17   investment, commercial, and private banking; asset management; and credit card
18   services.
19         16.      Defendant Bank of America Corporation is the parent corporation of
20   Defendant Bank of America, N.A. Defendant Bank of America Corporation was
21   involved in the wrongful activities alleged herein, had the practical ability to direct
22   and control the actions of Defendant Bank of America, N.A., and in fact did so
23   through a variety of centralized policy and functions and coordinated practices.
24         17.      Defendants are one of the largest SBA lenders currently participating
25   in the PPP.
26
27
28                                  CLASS ACTION COMPLAINT
                                               -4-
                Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 7 of 23




1    III.   JURISDICTION AND VENUE
2           18.    The Court has original jurisdiction over this matter under the Class
3    Action Fairness Act, 28 U.S.C. § 1332(d), because this is a class action in which
4    (i) at least some of the members of the proposed Class have different citizenship
5    from the Defendants; (ii) the proposed Class consists of more than 100 persons or
6    entities; and (iii) the claims of the proposed Class members collectively exceed $5
7    million.
8           19.    The Court has personal jurisdiction over Defendants because they do
9    business in this District and a substantial number of events giving rise to the claims
10   asserted herein took place in California.
11          20.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)
12   because a substantial number of the events giving rise to the claims asserted herein
13   took place in this District. For example, Plaintiff’s principal place of business is
14   located in San Francisco and Defendants marketed, promoted, and received
15   applications for PPP loans within this District.
16   IV.    FACTUAL ALLEGATIONS
17          21.    The Coronavirus Aid, Relief, and Economic Security (CARES) Act,
18   signed into law on March 27, 2020, allocated $349 billion in taxpayer funds to the
19   SBA to make low interest “forgivable” loans through the PPP to qualifying small
20   businesses, non-profits and independent contractors. Congress enacted the
21   legislation to help keep workers employed and paid amid the Coronavirus
22   pandemic and economic downturn. PPP loans are 100% federally guaranteed;
23   meaning, the banks that originate PPP loans bear no risk unlike loans made using
24   their own funds.
25          22.    As an approved SBA lender, Defendants are required to “service and
26   liquidate all covered loans made under the Paycheck Protection Program in
27   accordance with PPP Loan Program Requirements,” including any SBA rules or
28                                 CLASS ACTION COMPLAINT
                                              -5-
              Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 8 of 23




1    guidance, pursuant to the SBA Lender Agreement they signed. 6 In particular,
2    Defendants, like all SBA lenders participating in the PPP program, must process
3    applications on a “first-come, first-served” basis.
4          23.    Moreover, all SBA lenders including Defendants “must act ethically”
5    and may not, among other things, (i) self-deal; (ii) have a real or apparent conflict
6    of interest with a borrower; (iii) knowingly misrepresent or make a false statement
7    to the SBA; (iv) engage in conduct reflecting a lack of business integrity or
8    honesty; or (v) engage in any activity which taints the bank’s objective judgment
9    in evaluating the loan. See 13 CFR Part 120.140. Defendants breached these duties,
10   as well as California law and their fiduciary obligations.
11         24.    Critically, because each loan will be registered under a Taxpayer
12   Identification Number, small business owners could only apply once for a loan
13   through the PPP. Borrowers could not submit multiple applications through
14   different banks. In submitting their PPP loan applications to Defendants, Plaintiffs
15   were precluded from seeking PPP relief through a different lender that was not
16   engaging in the same improper practices as Defendants.
17         25.    According to the SBA Office of Advocacy, in 2018, the country had
18   30.2 million small businesses, representing 99.9% of all U.S. businesses and 47.5%
19   of all employees in the U.S. Of these 30.2 million U.S. small businesses, 22 million
20   are individually operated, with no employees other than the owner.
21         26.    In 2018, the average loan amount backed by the SBA was $107,000.
22          27.   Beginning on April 3, 2020, small businesses and sole proprietorships
23   could apply for and receive loans through the PPP. Beginning on April 10, 2020,
24   independent contractors and self-employed individuals could apply for and receive
25
26   6
         https://www.sba.gov/sites/default/files/2020-04/PPP--Agreement-for-New-Lenders-Banks-
27   Credit-Unions-FCS-w-seal-fillable.pdf (last visited April 22, 2020).

28                                  CLASS ACTION COMPLAINT
                                               -6-
              Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 9 of 23




1    such loans. The last day to apply for and receive a loan through the PPP is June
2    30, 2020.
3          28.    Loans through the PPP were time-sensitive as they were to be
4    administered on a “first-come, first-served” basis. Consequently, loans should
5    have been considered by banks in the order in which they were received, rendering
6    the loan amount insignificant.
7          29.    Lenders of PPP loans earned varying percentages of origination fees,
8    based on the loan amount: 5% on loans not more than $350,000; 3% on loans more
9    than $350,000 but less than $2,000,000; and 1% on loans more than $2,000,000.
10         30.    Because of the tiered percentage-based origination fees, lenders were
11   financially incentivized to approve of larger loans ahead of smaller ones: one
12   percent fees on a $5,000,000 loan would earn a bank $50,000 while five percent
13   on a $350,000 loan would earn $17,500.
14         31.    The SBA tracked the numbers of approved loans and dollars for both
15   the first 10 days of the PPP (April 3 through April 13, first chart) and through the
16   last 3 days (April 14 through April 16, second chart).
17
18
19
20
21
22
23
24
25
26
27
28                                CLASS ACTION COMPLAINT
                                             -7-
             Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 10 of 23




1
2          32.    Not only was the overall average loan size greater during the first ten
3    days (see charts above: $239,152 vs. $206,000), but the number of approved loans
4    for applications under $350,000 was significantly greater in the last three days
5    before PPP funds ran out when compared to the first ten days: 881,648 approved
6    loans in the first ten days versus 1,453,954 approved loans as of the last day PPP
7    funds were available. In the period between April 14 through April 16, 572,306
8    loans were approved, representing a 65% increase.
9
10
11
12
13
14
15
16         33.    That 65% increase is even more telling when compared with the
17   difference in approved loans for applications above $2,000,000 for the same period.
18   In the first ten days, 19,789 loans were approved versus 25,978 loans approved as
19   of the last day PPP funds were available, meaning that 6,189 loans were approved
20   between April 14 through April 16, equaling a 31% increase.
21         34.    With such varying data, it is clear that lenders such as Defendants did
22   not process loans on a “first-come, first-served” basis as required by the SBA, but
23   that the loan amount influenced when it was processed and approved.
24         35.    For example, early reports note that Defendants failed to provide the
25   same knowledge, technological support, and resources for their retail branches to
26   process applications made by small businesses than they did for their larger and more
27
28                                CLASS ACTION COMPLAINT
                                             -8-
              Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 11 of 23




1    prominent customers. 7 This led to nearly all of Defendants’ larger and more
2    prominent customers receiving loan assistance through the PPP via a prioritized
3    application review and submission while large percentages of their retail branch
4    customers’ applications were de-prioritized without regard to when the applications
5    were filed.
6           36.    Plaintiff learned of the CARES Act and PPP when it was passed and
7    was signed into law by President Trump.
8           37.    Plaintiff’s business activities have been substantially harmed by the
9    world-wide pandemic.
10          38.    On March 30, 2020, Plaintiff received a marketing e-mail from
11   Defendants notifying it of the financial assistance available through the PPP and
12   Defendants’ “Client Assistance Program”.
13          39.    On April 3, 2020, Defendants sent Plaintiff an e-mail communication
14   announcing that they will be accepting applications for loans through the PPP.
15   Defendants explained: “In order to ensure an orderly flow of these government-
16   provided funds, we will follow the intent of the U.S. Treasury guidance...” Under
17   the heading “Here is what we will do next” Defendants promised to “[c]ontact
18   you with next steps and to collect any required documents” and to “[p]rocess your
19   loan application with the Small Business Administration as quickly as possible”
20   (emphasis in original). Lastly, Defendants affirmed that they are “committed to
21   helping our clients, teammates and communities move through this very
22   challenging time period.”
23
24
     7
25     https://www.forbes.com/sites/kotlikoff/2020/04/21/bank-of-americas-awful-handling-of-
     payroll-protection-loans---my-case-study/#733e17772f6e (last visited April 22, 2020);
26   https://www.forbes.com/sites/kotlikoff/2020/04/22/bank-of-america-president-brian-monyihan-
     listen-to-these-small-business-owners-on-bofas--horrendous-failure-to-service-payroll-
27   protection-loans/#71805d5657fa (last visited April 24, 2020)

28                                   CLASS ACTION COMPLAINT
                                                -9-
              Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 12 of 23




1           40.    On April 6, 2020, Plaintiff submitted an application for loan
2    assistance through the PPP with Defendants. Plaintiff applied for a loan through
3    the PPP in order to pay mortgage interest, utilities, and other applicable amounts.
4    Plaintiff chose to submit a loan application with Defendants because it conducts
5    business banking with them.
6           41.    Regarding PPP loans, Defendants assure all applicants that “[w]e will
7    contact you with next steps and to collect any required documents. Do not
8    proactively deliver or send documents to our Financial Centers or banking teams.” 8
9           42.    Defendants did not contact Plaintiff with “next steps” until April 13,
10   2020, when a representative of Defendants called Plaintiff to inquire about
11   submitting documents for its loan application.
12          43.    On the same day, April 13, 2020, Plaintiff submitted all requested
13   documents to the Intralinks Exchange.
14          44.    Based on the “first-come, first-served” rule, Plaintiff’s application
15   should have been promptly submitted to the SBA. Instead, Defendants apparently
16   delayed processing the application and submitting to the SBA for approval.
17          45.    On April 15, 2020, Defendants sent Plaintiff an e-mail requesting
18   Plaintiff to verify certain information. The link included in the e-mail took Plaintiff
19   to its account page and did not request it to verify information for the PPP.
20          46.    Plaintiff contacted a local branch representative of Defendants on
21   April 15, 2020, to ask about the status of its application. Plaintiff received a
22   response on April 16, 2020 stating the entirety of the $349 billion allocated for the
23   PPP loans had been committed.
24
25
26
     8
       https://about.bankofamerica.com/promo/assistance/faqs/small-business-paycheck-protection-
27   program (last accessed April 22, 2020).

28                                   CLASS ACTION COMPLAINT
                                               -10-
               Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 13 of 23




1           47.    On April 23, after the entirety of the $349 billion was already
2    allocated, Plaintiff received an e-mail communication from Defendants labeled as
3    “URGENT” and requesting Plaintiff to click a link to confirm information
4    purportedly required by Defendants. When Plaintiff clicked the link, Plaintiff was
5    directed to its account page and did not identify any information that Plaintiff
6    needed to confirm, as the email indicated would happen, nor note any deficiencies
7    with its application.
8           48.    Because Plaintiff submitted an application for a loan through the PPP
9    with Defendants, it was denied access to funds that would have helped it during
10   this economic crisis and was prevented from seeking assistance from a different
11   lender.
12          49.    Defendants claim they “will process your loan application with the
13   Small Business Administration as quickly as possible.”9 Defendants also assured
14   that they would communicate decisions on loan decisions: “Bank of America will
15   email you with the status once we receive a decision from the Small Business
16   Administration.” 10
17          50.    However, Defendants misled and deceived their clients, including
18   Plaintiff, into believing applications for loans through the PPP were processed in
19   the order received with no regard to loan amount, when in fact the loan amount
20   certainly influenced the order in which loans were processed and approved.
21          51.    If Defendants had not misled and deceived their small business clients,
22   such clients could have submitted their applications for loans through the PPP with
23   other lenders that were following the required “first-come, first-served” application
24
25
26   9
        https://about.bankofamerica.com/promo/assistance/faqs/small-business-paycheck-protection-
     program (last accessed April 22, 2020)
27   10
        Id.

28                                   CLASS ACTION COMPLAINT
                                               -11-
             Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 14 of 23




1    processing order. Because small businesses were only allowed to submit one
2    application for PPP loans, they could not go to another lender for assistance.
3          52.    Defendants purposefully slowed down the processing of applications
4    submitted by small businesses with lower requested loan amounts through a
5    confusing and uncoordinated application process that was inadequately staffed to
6    process applications on a “first-come, first-served” basis in order to obtain higher
7    origination fees and maintain positive business relationships with their larger
8    commercial customers.
9          53.    Defendants knew their clients trusted them and believed they would
10   administer the PPP as required, but chose to exploit their clients’ trust. As a result
11   of Defendants’ greed and focus on their own financial incentives, countless small
12   businesses were prevented from benefitting from the program designed to help
13   them survive during the current Coronavirus crisis. Moreover, the delay and
14   uncertainty caused by preferring bigger loan applications or “concierge” customers
15   has wrecked devastating harm on Plaintiff and Class members. Put simply, every
16   day that passes without relief for these small businesses and other qualified
17   applicants—and the hundreds of thousands of hardworking Americans they
18   employ—pushes them closer or into financial ruin.
19   V.    CLASS ACTION ALLEGATIONS
20         54.    Plaintiff brings this action individually and on behalf of the following
21   class (the “Class”) pursuant to Rule 23:
22
23         All eligible persons or entities in the State of California who applied for a
           loan under the PPP with Defendants and whose applications were not
24         processed by Defendants in accordance with SBA regulations and
25         requirements or California law.

26
27
28                                 CLASS ACTION COMPLAINT
                                             -12-
               Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 15 of 23




1             55.      Excluded from the proposed Class are Defendants, any parent
2    companies, subsidiaries, and/or affiliates, officers, directors, legal representatives,
3    employees, co-conspirators, all governmental entities, and any judge, justice, or
4    judicial officer presiding over this matter.
5             56.      This action is brought and may be properly maintained as a class
6    action. There is a well-defined community of interests in this litigation and the
7    members of the Class are easily ascertainable.
8             57.      The members in the proposed class are so numerous that individual
9    joinder of all members is impracticable, and the disposition of the claims of the
10   Class members in a single action will provide substantial benefits to the parties and
11   Court.
12            58.      Questions of law and fact common to Plaintiff and the Class include,
13   but are not limited to, the following:
14                  • Whether Defendants violated the regulations for administering,
15                     processing, and handling loans through the PPP;
16                  • Whether Defendants made false, misleading, and deceptive
17                     misrepresentations and omissions regarding their administration,
18                     processing, and handling of the applications for loans from small
19                     businesses through the PPP;
20                  • Whether Defendants failed to the administer, process, and handle
21                     loans on a “first-come, first-served” basis as required by the PPP;
22                  • Whether Defendants administered, processed, and handled larger
23                     loans before smaller loans;
24                  • Whether Defendants violated various California laws;
25                  • Whether Defendants engaged in false advertising;
26                  • Whether Defendants fraudulently concealed material facts from their
27                     clients;
28                                     CLASS ACTION COMPLAINT
                                                 -13-
             Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 16 of 23




1                • Whether Defendants’ conduct was negligent per se;
2                • Whether Defendants breached a fiduciary duty;
3                • Whether Plaintiff and members of the Class are entitled to statutory
4                   and punitive damages; and
5                • Whether Plaintiff and the members of the Class are entitled to
6                   declaratory and injunctive relief.
7          59.      Defendants engaged in a course of common conduct that gave rise to
8    the legal rights sought to be enforced by Plaintiff individually and on behalf of the
9    other members of the Class. Identical statutory violations and business practices
10   and harms are involved.        Individual questions, if any, are not prevalent in
11   comparison to the numerous common questions that dominate this action.
12         60.      Plaintiff’s claims are typical of those of the members of the Class
13   because they are based on the same underlying facts, events, and circumstances
14   relating to Defendants’ conduct.
15         61.      Plaintiff will fairly and adequately represent and protect the interests
16   of the Class, has no interests incompatible with the interests of the Class, and has
17   retained counsel competent and experienced in class action, consumer protection,
18   and false advertising litigation.
19         62.      Class treatment is superior to other options for resolution of the
20   controversy because the relief sought for each member of the Class is small such
21   that, absent representative litigation, it would be infeasible for members of the
22   Class to redress the wrongs done to them.
23         63.      Questions of law and fact common to the Class predominate over any
24   questions affecting only individual members of a Class.
25         64.      As a result of the foregoing, class treatment is appropriate.
26
27
28                                  CLASS ACTION COMPLAINT
                                              -14-
              Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 17 of 23




1                               FIRST CAUSE OF ACTION
2         Violation of California Business & Professions Code § 17200, et seq.
3          65.    Plaintiff incorporates by reference and realleges each and every
4    allegation contained above, as though fully set forth herein.
5          66.    The Unfair Competition Law (“UCL”) prohibits any unlawful, unfair,
6    or fraudulent business act or practice.” Cal. Bus. & Prof. Code §17200.
7    Fraudulent
8          67.    Defendants’ misrepresentations and related omissions that they were
9    working tirelessly to administer, process, and handle loan applications through the
10   PPP in order to provide assistance to as many clients as possible and that they were
11   otherwise following the requirements of the PPP are literally false, misleading, and
12   likely to deceive the public.
13   Unlawful
14         68.    As alleged herein, Defendants have advertised and represented their
15   administration of loans through the PPP, such that Defendants’ actions as alleged
16   herein violate at least the following law: The False Advertising Law, California
17   Business & Professions Code § 17500, et seq. (the “FAL”).
18   Unfair
19         69.    Defendants’ conduct with respect to the administration, processing,
20   and handling of the applications from small businesses for loans through the PPP
21   was unfair because Defendants’ conduct was immoral, unethical, unscrupulous, or
22   substantially injurious to their clients. The utility of their conduct, if any, does not
23   outweigh the gravity of harm to their victims.
24         70.    Defendants’ conduct with respect to the administration, processing,
25   and handling of the applications from small businesses for loans through the PPP
26   was also unfair because in order to maximize their financial gain associated with
27   loans through the PPP, they prioritized larger loans over smaller ones while
28                                   CLASS ACTION COMPLAINT
                                               -15-
             Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 18 of 23




1    deceiving and misleading small business owners into believing their loans were
2    processed on a “first-come, first-served” basis, as required by the PPP.
3          71.       In accordance with California Business & Professions Code §17203,
4    Plaintiff seeks an order enjoining Defendants from continuing to conduct business
5    through fraudulent or unlawful acts and practices and to discharge the funds they
6    received from the PPP to Plaintiff and the Class members.
7                               SECOND CAUSE OF ACTION
8                      Violation of California’s False Advertising Law
9                California Business & Professions Code § 17500, et seq.
10         72.       Plaintiff incorporates by reference and realleges each and every
11   allegation contained above, as though fully set forth herein.
12         73.       California’s    False   Advertising   Law   (“FAL”)    prohibits   the
13   performance of services, professional or otherwise “which [are] untrue or
14   misleading.” Cal. Bus. & Prof. Code §17500.
15         74.       As set forth herein, Defendants’ misrepresentations and omissions
16   regarding compliance with applicable laws and regulations, including SBA rules
17   and requirements, were literally false, misleading, and likely to deceive the public.
18         75.       Defendants knew or reasonably should have known that all these
19   claims were untrue or misleading.
20         76.       Plaintiff and the Class members are entitled to statutory, injunctive,
21   and equitable relief in the amount of money in their respective PPP loan
22   applications.
23                                  THIRD CAUSE OF ACTION
24                                   Breach of Fiduciary Duty
25         77.       Plaintiff incorporates by reference and realleges each and every
26   allegation contained above, as though fully set forth herein.
27
28                                    CLASS ACTION COMPLAINT
                                                -16-
             Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 19 of 23




1          78.    The Defendants owed and owe Plaintiff and the Class members
2    fiduciary obligations. By reason of their fiduciary relationships, the Defendants
3    owed and owe Plaintiff and the Class members the highest obligation of good faith,
4    fair dealing, loyalty, and due care.
5          79.    The Defendants violated and breached their fiduciary duties to
6    Plaintiff and the Class members.
7          80.    Defendants made false, misleading, and deceptive misrepresentations
8    and omissions regarding their administration, processing, and handling of the
9    applications for loans from small businesses through the PPP.
10         81.    Because Defendants misrepresented their compliance with SBA
11   regulations and requirements and California law, and omitted to disclose the
12   material information as to their practice or policies of favoring their customers
13   and/or larger loans, the Defendants did not engage in arms-length transactions with
14   Plaintiff and other Class members.
15         82.    Additionally, Defendants unjustly profited from the administration,
16   processing, and handling of loans through the PPP as they received origination fees
17   based on the loan amounts.
18         83.    Consequently, as alleged herein, Defendants prioritized larger loans-
19   and thus larger fees—over smaller loans to the detriment of Plaintiff and the Class.
20         84.    As a direct and proximate result of the Defendants’ breaches of their
21   fiduciary obligations, Plaintiff and the Class members have sustained significant
22   damages, as alleged herein.       As a result of the misconduct alleged herein,
23   Defendants are liable to Plaintiff and the Class members.
24         85.    Plaintiff and the Class members seek declaratory relief, attorneys’
25   fees, costs, and any other just and proper relief available under the law.
26
27
28                                 CLASS ACTION COMPLAINT
                                             -17-
             Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 20 of 23




1                            FOURTH CAUSE OF ACTION
2                                        Negligence
3          86.    Plaintiff incorporates by reference and realleges each and every
4    allegation contained above, as though fully set forth herein.
5          87.    Defendants’ conduct is negligent per se.
6          88.    As set forth above and below, Defendants violated their statutory
7    duties under numerous statutes, including the FAL and UCL.
8          89.    Additionally, Defendants must comply with SBA regulations such as
9    13 CFR Part 120.140, which states that lenders “must act ethically and exhibit good
10   character” that prohibits “engag[ing] in conduct reflecting a lack of business
11   integrity or honesty.” 13 CFR Part 120.140(f).
12         90.    Defendants’ violations of such statutes is negligence per se and was a
13   substantial factor in the harm suffered by Plaintiff and the Class members,
14   including their submission of applications for loans through the PPP with
15   Defendants who violated the “first-come, first-served” basis for processing loan
16   applications, as dictated by the PPP, when they processed larger loans ahead of
17   smaller loans.
18         91.    As set forth above, such laws were intended to ensure that a
19   company’s claims about its services are truthful and accurate and that they engaged
20   in business in an ethically and honest manner.
21         92.    By virtue of Defendants’ negligence, Plaintiff and the Class members
22   have been damaged in an amount to be proven at trial or alternatively, seek
23   rescission and disgorgement under this Count.
24   VI.   DEMAND FOR JURY TRIAL
25         93.    Plaintiff demands a trial by jury on all issues so triable.
26
27
28                                 CLASS ACTION COMPLAINT
                                             -18-
                Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 21 of 23




1    VII. PRAYER FOR RELIEF
2          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for
3    the following for relief:
4          1.       Certifying the proposed Class; and appoint Plaintiff as Class
5    representative, and its undersigned counsel as Class counsel;
6          2.       An order requiring Defendants to bear the costs of class notice;
7          3.       An order enjoining Defendants from administering, processing, or
8    handling loans through the PPP in violation of SBA regulations and requirements
9    or California law;
10         4.       An order awarding declaratory relief, and any further retrospective or
11   prospective injunctive relief permitted by law or equity, including enjoining
12   Defendants from continuing the unlawful practices as alleged herein, and
13   injunctive relief to remedy Defendants’ past conduct;
14         5.       An order requiring Defendants to disgorge or return all monies,
15   revenues, and profits obtained by means of any wrongful or unlawful act or
16   practice;
17         6.       An order requiring Defendants to pay punitive damages on any count
18   so allowable;
19         7.       An order requiring Defendants to pay all statutory damages permitted
20   under the counts alleged herein;
21         8.       An order awarding attorneys’ fees and costs, including the costs of
22   pre-suit investigation, to Plaintiff and the Class members; and
23         9.       An order providing for all other such equitable relief as may be just
24   and proper.
25
26
27
28                                  CLASS ACTION COMPLAINT
                                              -19-
             Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 22 of 23



     Date: April 27, 2020           Respectfully submitted,
1
2                                   WHITFIELD BRYSON LAW LLP
3                                   /s/ Alex R. Straus
4                                   Alex R. Straus (SBN 321366)
                                    16748 McCormick Street
5                                   Los Angeles, CA 91436
6                                   Tel.: (917) 471-1894
                                    E-mail: alex@whitfieldbryson.com
7
8                                   Daniel K. Bryson
                                    (pro hac vice forthcoming)
9                                   Scott C. Harris
10                                  (pro hac vice forthcoming)
                                    Patrick M. Wallace
11                                  (pro hac vice forthcoming)
12                                  900 W. Morgan Street
                                    Raleigh, NC 27605
13                                  Tel: (919) 600-5000
14                                  Fax: (919) 600-5035
                                    E-mail: dan@whitfieldbryson.com
15                                  scott@whitfieldbryson.com
16                                  pat@whitfieldbryson.com

17                                  BERGER MONTAGUE PC
18                                  Benjamin Galdston (Bar No. 211114)
                                    12544 High Bluff Drive, Suite 340
19                                  San Diego, CA 92130
20                                  Tel: (619) 489-0300
                                    E-mail: bgaldston@bm.net
21
22                                  LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                    Robert K. Shelquist
23                                  (pro hac vice forthcoming)
24                                  Rebecca A. Peterson (SBN 241858)
                                    100 Washington Avenue South, Suite 2200
25                                  Minneapolis, MN 55401
26                                  Tel.: (612) 339-6900
                                    Fax: (612) 339-0981
27
28                             CLASS ACTION COMPLAINT
                                         -20-
     Case 3:20-cv-02892-VC Document 1 Filed 04/27/20 Page 23 of 23




1                           E-mail: rkshelquist@locklaw.com
                            rapeterson@locklaw.com
2
3                           GREG COLEMAN LAW PC
                            Lisa A. White
4                           (pro hac vice forthcoming)
5                           William A. Ladnier (Bar No. 330334)
                            800 S. Gay Street, Suite 1100
6                           Knoxville, TN 37929
7                           Tel.: (865) 247-0080
                            Fax: (865) 522-0049
8
9                            Attorneys for Plaintiff
                             and the Proposed Class
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                     CLASS ACTION COMPLAINT
                                 -21-
